                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
      GARY JACOBS,
 3    CHRIS MILANO,                                  )
      SEAN REARDON,                                  )             3:18 cv 05823-JSC
                                                                    4:18-cv-5823-HSG
                                                         Case No: _______________
 4                                                   )
      MARK WAY,                      Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
           v.
     CITY OF BELMONT , CALIFORNIA
                                                     )   PRO HAC VICE
 6                                                   )   (CIVIL LOCAL RULE 11-3)
     and                                             )
 7   BELMONT FIRE PROTECTION                         )
                             Defendant(s).
     DISTRICT,                                       )
 8
         I, THEODORE R. COPLOFF            , an active member in good standing of the bar of
 9     DISTRICT OF COLUMBIA , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: GARY JACOBS, et al.                       in the
                                                                   CHRISTOPHER PLATTEN
     above-entitled action. My local co-counsel in this case is __________________________________, an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13     WOODLEY & MCGILLIVARY, LLP                          WYLIE, MCBRIDE, PLATTEN, & RENNER
       1101 Vermont Avenue, NW, Suite 1000                 2125 Canoas Garden Avenue, Suite 120
14     Washington DC 20005                                 San Jose California 95125
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15       202-833-8855                                        408-979-292
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16      trc@wmlaborlaw.com                                   cplatten@wmprlaw.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 998761       .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated:09/28/2018                                         /s/ Theodore R. Coploff
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of                                            is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 10/3/2018
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
